NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1585-15T3

SAMUEL KIRKPATRICK, JR.,
a minor by his g/a/l KAREN            APPROVED FOR PUBLICATION
KIRKPATRICK and KAREN
KIRKPATRICK, individually,                January 9, 2017

                                         APPELLATE DIVISION
      Plaintiffs-Appellants,

v.

HIDDEN VIEW FARM and
DOROTHY NESTI,

      Defendants-Respondents,

and

MARY OROS,

     Defendant.
__________________________________

          Argued December 19, 2016 – Decided January 9, 2017

          Before Judges Sabatino, Haas and Currier.

          On appeal from Superior Court of New Jersey,
          Law Division, Middlesex County, Docket No.
          L-2317-14.

          Ashley A. Smith argued the cause for
          appellants   (Eichen   Crutchlow   Zaslow  &
          McElroy,   LLP   attorneys;    Christian  R.
          Mastondrea, on the brief).

          Stephen J. Spudic argued the cause            for
          respondents (Britt, Riehl & Spudic,           PC,
          attorneys; Mr. Spudic, on the brief).
    The opinion of the court was delivered by

SABATINO, P.J.A.D.

    This appeal concerns whether the personal injury liability

immunity the Legislature created under the Equestrian Activities

Liability Act (the "Equine Act"), N.J.S.A. 5:15-1 to 12, applies

to a minor who accompanied family members to a horse farm but

who did not personally take part in any horse-related activity

there.    The minor was bitten by another boarder's horse as he

walked by its stall.         His mother was nearby in the stable at the

time, cleaning out the adjacent stall of her own horse.

    The    trial     court      held   that    the    Equine     Act's     statutory

immunity applied to this situation, and granted summary judgment

to the defendant horse farm and its owner.                      We agree with the

court that although the minor did not ride or take care of any

horses   the   day   he   was    bitten,      his   role   in    accompanying     his

mother and sister, who were engaged themselves in such equine

activities,    placed     him    within       the   immunity     statute's     broad

definition     of    a    covered      "participant,"           N.J.S.A.     5:15-2.

Consequently, we affirm.

                                       I.

    We derive from the summary judgment record these salient

facts that bear upon the immunity issues.                        In doing so, we

consider the record in a light most favorable to the movants.




                                          2                                 A-1585-15T3
R. 4:46-2(c); Brill v. Guardian Life Ins. Co. of Am., 142 N.J.
520, 540 (1995); see also W.J.A. v. D.A., 210 N.J. 229, 237-38

(2012) (applying the same summary judgment standards on appeal).

      Defendant Dorothy Nesti is the owner of co-defendant Hidden

View Farms, a horse farm in Monroe Township.                       For many years,

Nesti has operated the farm and provided riding lessons there.

The   farm    has    quarters      for    twenty-five     to     thirty   horses    in

several      stables.        The     stalls      within     those     stables      are

approximately twelve by fifteen foot enclosures.

      The    barn    where   the     biting     incident    occurred      has   three

stalls.      "Fanny"    (apparently         shortened     from    "Fantasma"),     the

horse   that   bit    the    minor       plaintiff,    Samuel     Kirkpatrick,     Jr.

("Samuel"),     occupied     the     middle     stall.    "Eclipse,"      the   horse

owned by the plaintiff mother Karen Kirkpatrick1, used the stall

farthest from the barn entrance.                All of the stalls had half-

door openings, through which a horse could stick its head out.

The openings were about twelve feet apart so that horses in

adjacent stalls could not reach each other.                       The stalls were

separated by plywood walls that extended to the ceiling.

      Outside the stable, the farm had posted liability warning

signs referring to the Equine Act.                    Karen acknowledged at her


1
  To avoid confusion among the family members, we at times refer
to the mother by her first name, intending no disrespect.



                                            3                               A-1585-15T3
deposition     that      she     had    read       the   signs       before    the     biting

incident.

     Karen is the mother of three children: a daughter who was

age sixteen at the time of the incident; an older son who was

then age twelve; and Samuel, who was then age nine.                            Karen has a

bachelor's     degree     in     animal      science.          She    has     owned    horses

intermittently since she was fifteen.                       She has competed in 4H

fairs, and has taught riding to others.

     Karen met Nesti when she was in high school.                             Due to their

mutual interest in horses, they often interacted over the course

of twenty-five years.            Nesti gave the horse Eclipse to Karen for

free in the spring of 2012, after the Kirkpatricks had donated

money to Nesti's horse rescue operation.                             Karen paid monthly

fees to board Eclipse at Hidden View Farm.

     Karen     testified        that,    although        her    daughter       took    formal

riding lessons on Eclipse, her sons were never formally trained

as   riders.            Before     the       biting      incident,          Samuel       would

occasionally mount Eclipse while being led around by an adult,

in the style of a "pony ride."

     Fanny     is   a    gelding        of   the     Paso      Fino    breed.         He    was

approximately sixteen to eighteen years old at the time of the

incident.      Fanny      had    boarded       at    Hidden     View    Farm     for     eight




                                               4                                      A-1585-15T3
years.     Nesti owned Fanny for two years before selling him to

co-defendant Mary Oros in 2007.

    Oros has owned seven horses in her life.                 She did not ask

Nesti about Fanny's temperament before purchasing him, but did

ride him beforehand.       After becoming Fanny's owner, Oros paid a

monthly fee to board Fanny at Hidden View Farm.

    According to Oros, prior to the incident with Samuel, she

had not witnessed Fanny acting aggressively towards people or

animals.    However, she did testify that Nesti told her Fanny had

bitten a dog after the dog first bit Fanny.

    Although      horses   were      frequently     moved   around   different

stalls at Hidden View Farm, Karen testified that she had cleaned

Eclipse's stall, when it was located next to Fanny's stall,

about five to seven times before the biting incident.                Sometimes

Karen    gave   Fanny   hay,   but   she    would   not   directly   feed   him.

Karen stated that Fanny would "pin his ears back when you walked

by, but you just stayed away."              She also noticed he would be

"s[w]ishing tails.      Just signs of aggravation."

    During her own deposition, Nesti acknowledged that she had

seen Fanny act aggressively toward other horses and dogs but not

people.     In particular, she recalled seeing Fanny pick up an

eighty-pound dog with its mouth and hurl the dog about two feet.




                                        5                              A-1585-15T3
She   denied     telling      anyone    that        Fanny      was   aggressive      toward

humans.

      In   the      summer    of   2013,      Nesti       underwent      foot   surgery.

Consequently, she used crutches or an ATV to move around the

farm.      Karen     helped    Nesti    on        the   farm    while   she   recovered.

Karen   did    so    by    teaching      lessons         and    cleaning      stalls,    in

exchange      for    discounts     on    board          and    horse    transportation.

Occasionally, Nesti would pay Karen for her services in cash.

      Karen testified that she spent three to four days a week at

Hidden View Farm that summer, for "anywhere from two to eight"

hours each day.           She would bring her daughter along to ride

horses.    Sometimes, she also would bring her two sons.

      Samuel estimated at his deposition that he visited the farm

"a couple of times a week" throughout the summer of 2013.                            Karen

testified that, while she was on the property, Samuel and his

brother would typically spend their time in the common area, run

in the yard where there was a swing set, or play "by the pond

and look for toads and look for snakes and turtles."

      Nesti    testified       that     she       sometimes      complained     to   Karen

about the boys "climbing on hay feeders" in the horse fields, or

climbing too high in trees where Nesti "was afraid they were

going to fall."        Even so, Nesti described the boys generally as

"good kids."




                                              6                                   A-1585-15T3
       During her deposition, Karen testified that she told Samuel

and his brother not to "approach any horse unless an adult is

with you and you have their permission."                      Karen also recalled

that she told Samuel not to "pet or feed any horse without

permission."

       Samuel accompanied his mother and siblings to Hidden View

Farm     on    the    morning     of    the       incident,   September     2,     2013.

According to his mother, Samuel was then about four foot, three

or four inches in height, and he weighed sixty to sixty-five

pounds.

       Samuel testified that he knew his mother was helping Nesti

while she recovered from her foot injury by "clean[ing] the

stalls and teach[ing] lessons[.]"                   During his time at the farm,

Samuel would "help my mom and play with my brother."                            Although

he   recalled        that   Nesti      warned     him   not   to   "run   around      the

horses," he does not remember if Nesti told him not to go to the

horse stalls if his mother was not around.                         He testified that

his mother did tell him "to stay away from any horse I didn't

know."

       Samuel testified that he had previously ridden Eclipse and

learned       how    to   groom   horses.          However,   on    the   day    of   the

incident, he did not interact with Eclipse or any horse other

than his unplanned encounter with Fanny.




                                              7                                 A-1585-15T3
       As recounted by Karen, on the morning of the incident, she

took her children to Hidden View Farm for about three hours.

She testified that Samuel and his brother played at the pond,

while she was in the nearby riding ring.

       According to the daughter's deposition testimony, she was

at the farm "almost every day" that summer.              She not only would

ride Eclipse and some of the other horses, but also would assist

her mother with chores on the farm, such as "getting water" and

"cleaning   stalls."       When   she       arrived   with   her   mother   and

brothers on the morning of the incident, the daughter helped

feed the horses by filling the buckets in their stalls, although

she was not sure if she fed Fanny.              She recalled that she also

"pulled down hay" with her mother for the horses.                  Her mother

then   began   teaching.     While      her    mother   was    teaching,    the

daughter would "clean everything up and put it back in the tack

room," and "go and make sure everyone had water."

       Karen testified that she gave a lesson on the morning of

the incident for about forty-five minutes.               She testified that

she could see the boys from the riding ring.                 Around noon, she

returned to the stables, where she began to clean Eclipse's

stall.    Karen testified that she could still see the boys at the

pond from the stalls, which was about thirty yards away.               During




                                        8                             A-1585-15T3
this time, her daughter was walking from the other horse field

toward Eclipse's and Fanny's stable.

      Karen testified that she had been cleaning Eclipse's stall

for   about    ten    minutes   before       Samuel's    accident.         Using       a

pitchfork,     she    was   shoveling    debris   into     a    "muck    tub"     when

Samuel began to walk toward Eclipse's stall.

      Karen did not see Fanny bite Samuel.               She turned back into

the   stall,    and    then   the   next     thing   she       heard    was     Samuel

screaming that the horse had bit him.                As Samuel described it,

he

           [w]ent   to  ask   my  mom   when   we  were
           leaving . . . and she was in the stall of
           our horse, Eclipse's stall, cleaning it and
           I was walking over to ask her when we were
           leaving. And there – when I was walking into
           our horse's stall, another horse, he peeked
           his head out of his stall and I stopped and
           looked at it. And then he pinned his ears
           back and I remember my mom told me that
           means he's mad. And so – so before I could
           react, he leaned forward really fast and bit
           – well, he tried to bite my head, but I put
           my arm up to stop him and he bit my arm. And
           I pulled back so he wouldn't like grab my
           arm and pull it to him. So I pulled back and
           I yelled and my mom came out and carried me
           to the barn and she put a gauze on my arm
           and the ambulance came and that's all I
           remember.

      Karen then saw Samuel holding his right arm.                      She "picked

him up and . . . put the piece of skin that was hanging off,




                                         9                                    A-1585-15T3
[and] just flipped it forward so that he couldn't see it."                   She

yelled for Nesti to call an ambulance.

    When Samuel was bitten, Nesti was outside the stable about

100 feet away on an ATV.       At her deposition, she testified that

she saw Samuel come out of Fanny's stall after he screamed.                  She

could not say precisely where Samuel was when he was bitten, but

believed he had been in Fanny's stall at the time.             She referred

to the incident as "an unfortunate accident that the poor little

kid got hurt."

    Samuel testified that this was the first time he saw Fanny.

He had never ridden, pet, or fed the horse before.                  When Fanny

bit him, Samuel testified that he was not trying to pet or feed

the horse.

    Samuel was taken by an ambulance to a local hospital, where

a doctor sewed his wound shut.             He spent the night at the

hospital   before    being   released    home   the   next   day.      He    had

several    plastic   surgeries   thereafter.          He   claims     to    have

sustained residual scarring and other alleged injuries that do

not bear upon the immunity analysis involved in this appeal.

    As guardian ad litem for Samuel, Karen filed a personal

injury negligence action in the Law Division on his behalf and

individually against Nesti, Hidden View Farm, and Oros.                       In

essence, plaintiffs contended that defendants should have been




                                    10                                A-1585-15T3
aware of Fanny's proclivity for aggressive behavior and taken

precautions     that    would   have     prevented          the    horse    from    biting

Samuel.   Plaintiffs retained an equine expert to support those

claims.        In    the     expert's        written       report     and     deposition

testimony,     she     opined   that         Fanny    had     exhibited       sufficient

indicia of aggressiveness to require measures to keep him a safe

distance from others in the barn.                      Specifically, the expert

testified that defendants should have posted a specific warning

sign by Fanny's stall, stating, "Be careful. This horse bites."

    Defendants denied liability.                   They each filed counterclaims

against   Karen,     alleging    that        she     failed   to    supervise       Samuel

sufficiently while he was on the property, a contention that

Karen   denied.        See    Foldi     v.    Jeffries,       93 N.J. 533     (1983)

(recognizing a limited exception to parental tort immunity in

circumstances of willful or wanton neglect).

    All defendants moved for summary judgment.                             After hearing

oral argument, Judge Joseph L. Rea granted the motions.                                With

respect   to    Oros,      Fanny's      owner,       the    judge     concluded        that

plaintiffs had not shown that Oros had breached any alleged duty

to Samuel.2 As to Nesti and the farm, the judge ruled that

plaintiffs' claims against them were barred as a matter of law


2
  Plaintiffs have not appealed the summary judgment granted to
Oros.



                                             11                                    A-1585-15T3
by   the    immunity       afforded     in     the   Equine       Act.      Given     those

rulings, the judge dismissed the counterclaim as moot.

      Plaintiffs       now    appeal,        essentially        contending     that      the

trial court erred as a matter of law in finding that Nesti and

the farm are immunized under the Equine Act from liability in

this setting.          Nesti and the farm have provisionally cross-

appealed,      seeking       to     revive     the     counterclaim      for    parental

neglect if and only if the complaint is reinstated.

                                         II.

      In    1997,    the     Legislature       enacted      the    Equine     Act,    which

limits how and when a person injured by equine animals may sue

in tort.       N.J.S.A. 5:15-1 to -12.                 The Legislature found that

large      numbers    of    citizens     practiced         activities       with     equine

animals and those activities contributed to the State's economy.

N.J.S.A. 5:15-1.           Lawmakers also found that "horse farms are a

major land use which preserves open space."                          N.J.S.A. 5:15-1.

See also Hubner v. Spring Valley Equestrian Ctr., 203 N.J. 184,

195-207     (2010)     (detailing       in     depth      the   legislative     history,

objectives, and terms of the statute).

      Because it deemed these equine activities to "involve risks

that are essentially impractical or impossible for the operator

to eliminate," the Legislature declared that the risks of injury

arising     from     equine       activities      "must    be   borne    by    those     who




                                             12                                    A-1585-15T3
engage in those activities."                N.J.S.A. 5:15-1.            Accordingly, as

a    matter     of    risk     allocation,       the    Legislature           crafted    the

immunities      from    liability      codified        in    the     Equine    Act.      The

statute   mandates,          subject   to   certain         narrow    exceptions,       that

"the participant voluntarily assumes [the risk] for which there

can be no recovery."           N.J.S.A. 5:15-1.

       The Equine Act specifically defines the "operators" who it

generally shields from tort liability and the "participants" and

"spectators" who instead bear the risk.                      An "operator" means "a

person or entity who owns, manages, controls or directs the

operation of an area where individuals engage in equine animal

activities whether or not compensation is paid."                         N.J.S.A. 5:15-

2.     Plaintiffs do not dispute that defendants Nesti and Hidden

View    Farm    are    "operators"     of    an    equine      facility        within    the

meaning of the statute.

       Most importantly for purposes of this case, the Equine Act

very broadly defines the term "participant" to encompass:

               any   person,    whether   an    amateur  or
               professional, engaging in an equine animal
               activity, whether or not a fee is paid to
               engage in the equine animal activity or, if
               a minor, the natural guardian, or trainer of
               that person standing in loco parentis, and
               shall   include   anyone   accompanying  the
               participant, or any person coming onto the
               property of the provider of equine animal
               activities or equestrian area whether or not
               an invitee or person pays consideration.




                                            13                                    A-1585-15T3
             [N.J.S.A. 5:15-2 (emphasis added)].

Further, the statute defines a "spectator" as "a person who is

present     in   an   equestrian   area    for   the   purpose   of   observing

equine animal activities whether or not an invitee."                   N.J.S.A.

5:15-2.

      An "equine animal activity" is defined within the statute

as:

             any activity that involves the use of an
             equine animal and shall include selling
             equipment    and    tack;    transportation,
             including the loading and off-loading for
             travel to or from a horse show or trail
             system; inspecting, or evaluating an equine
             animal belonging to another person whether
             or not the person has received compensation;
             placing or replacing shoes on an equine
             animal; and veterinary treatment on an
             equine animal.

             [N.J.S.A. 5:15-2].

      The   Legislature     placed   the   burden      on   "participants"   and

"spectators" of "equine animal activities" to assume the risks:

             created    by    equine   animals,   weather
             conditions, conditions of trails, riding
             rings, training tracks, equestrians, and all
             other inherent conditions. Each participant
             is assumed to know the range of his ability
             and it shall be the duty of each participant
             to conduct himself within the limits of such
             ability to maintain control of his equine
             animal and to refrain from acting in a
             manner which may cause or contribute to the
             injury of himself or others, loss or damage
             to person or property, or death which
             results from participation in an equine
             animal activity.



                                      14                               A-1585-15T3
            [N.J.S.A. 5:15-3 (emphasis added)].

The     statute's     non-exhaustive                  list   of      such   inherent        risks

includes "the propensity of an equine animal to behave in ways

that may contribute to injury, harm or death to nearby persons."

N.J.S.A. 5:15-2(a) (emphasis added).                            In addition, the risks

include "the unpredictability of an equine animal's reaction to

such    phenomena        as    sounds,           sudden      movement       and       unfamiliar

objects,       persons        or        other     animals."             N.J.S.A.       5:15-2(b)

(emphasis added).         See also Hubner, supra, 203 N.J. at 196.

       To implement the assumption of risk denoted in N.J.S.A.

5:15-3, the Legislature imposed in N.J.S.A. 5:15-5 a "complete

bar of suit" against an operator by a "participant for injuries

resulting from the assumed risks[.]"                         N.J.S.A. 5:15-5.             As the

Supreme    Court     noted         in    Hubner,       supra,     203    N.J.    at    197,    the

"apparent      breadth"       of        these    liability        protections      for    equine

operators is "tempered" by certain limited exceptions set forth

in N.J.S.A. 5:15-9.

       Among     other        things,           the     codified        exceptions       include

"knowingly providing equipment or tack that is faulty to the

extent that it causes or contributes to injury,"                             N.J.S.A. 5:15-

9(a);     "failure    to       make        reasonable        and      prudent      efforts      to

determine      the    participant's               ability       to      safely     manage      the

particular equine animal," N.J.S.A. 5:15-9(b); a participant's



                                                  15                                     A-1585-15T3
injury or death caused by "a known dangerous latent condition or

property" without posted warning signs, N.J.S.A. 5:15-9(c); acts

or   omissions     that    "constitute[]        negligent     disregard         for   the

participant's      safety,"       N.J.S.A.       5:15-9(d);       and     "intentional

injuries to the participant" caused by an operator, N.J.S.A.

5:15-9(e).

      As the Court determined in Hubner, the statute's listed

exceptions to an operator's immunity from liability are limited

in   scope.    "[T]he      Legislature         intended    that     the    provisions

expressing the scope of the risks assumed would be read broadly

in   favor    of   the     operators,      while     the    obligations         of    the

operators would be narrowly construed if the two sections of the

statute appear to conflict."             Hubner, supra, 203 N.J. at 203-04.

To obtain recovery, "the participant must demonstrate that the

injury arose not because of one of the inherent dangers of the

sport, but because the facility's operator breached one of the

duties it owes to the participant, as defined in the statute's

exceptions."        Id.    at     206.    The     Court    reasoned        that,      "[a]

contrary approach, in which the exceptions are read expansively,

would threaten to upset the choice that the Legislature has

made,   because    it     would    potentially      permit    the       exceptions     to

extinguish the statute's broad protective scope."                       Ibid.




                                          16                                    A-1585-15T3
       To illustrate this point, the Court in Hubner noted that an

operator would not be shielded by the statute if it allowed its

premises to fall into such disrepair that a stall door with

rusted hinges fell upon a participant.                         Id. at 206-07.          By

contrast, if a horse were frightened by a loud noise and ran

head-long into a stall door causing a similar injury, the claim

would be barred by the statute "because the behavior of the

horse, and assumed risk, was the cause."                  Id. at 207.

       In    keeping    with    these    principles,       the    Court    in     Hubner

enforced      the    statute's     immunity    in    a    situation      in    which     a

plaintiff sued a horse farm for injuries sustained while a horse

she was riding tripped over equipment (a "cavaletti") left on

the floor of the riding ring, reared, and threw her.                             Id. at

190.        The   Court's   analysis     largely     centered       on   whether      the

equipment the horse tripped over was "faulty" so as to trigger

the    "faulty      equipment"     exception    to       immunity    delineated        in

N.J.S.A. 5:15-9(a).            Id. at 190-92.        The Court concluded that

the equipment was not faulty, and the possibility of a horse

tripping      over     riding    equipment     and       throwing    a    rider     were

inherent dangers of equine activity for which the plaintiff bore

the risk.         Id. at 207.      Hence, the statute's immunity for such

inherent      dangers    applied    to   insulate        the   defendant      operator,




                                          17                                    A-1585-15T3
resulting     in       the   Court    reinstating       summary     judgment      for    the

operator.

       The critical legal issue presented here is whether Samuel

should be classified as a "participant" for purposes of                                  the

Equine Act.            Neither Hubner nor the only other reported New

Jersey      case       applying      the     statute     have     addressed       such     a

classification issue with respect to a plaintiff, such as this

minor, who accompanied another person who was using an equine

facility.        See Stoffels v. Harmony Hill Farm, 289 N.J. Super.
207,   217-19      (App.      Div.    2006)    (analyzing       whether    a     defendant

horse farm was negligent for having an inexperienced rider on an

aggressive horse).

       For the reasons that follow, we conclude that the trial

court correctly resolved this question of first impression and

deemed this minor plaintiff to be a "participant" covered by the

broad definition in N.J.S.A. 5:15-2.

       As   we     have      already       pointed     out,   the    statute's       broad

definition of a "participant" sweeps in not only persons who are

"engaging        in"     equine      animal    activities,        but     also     "anyone

accompanying" such individuals.                    N.J.S.A. 5:15-2.        In addition,

although we need not reach this additional facet, the definition

extends even further to "any person coming onto the property of




                                              18                                  A-1585-15T3
the    provider   of    equine   animal        activities         or    equestrian      area

whether or not an invitee or person pays consideration."                          Ibid.3

       We   concur     with   Judge    Rea     that   Samuel       falls       within    the

statute's expansive definition of a "participant."                              First, we

agree with the judge's finding that both Karen and Samuel's

sister were on the premises that day to engage in "equine animal

activities" within the meaning of the statute.                         Karen was on the

premises to give a riding lesson to another equestrian, and

thereafter to clean out her horse's stall.                             She and Samuel's

sister also performed various horse-related chores for the owner

that day, including apparently feeding the horses and providing

them    with   hay.       Although     their       efforts    seem        to   have     been

motivated, at least in part, by commendable altruism in helping

out a friend after her surgery, the substantive nature of their

activities     was     clearly   within      the    zone     of    equine      activities

covered by the statute.               Both Karen and Samuel's sister were

thus themselves "participants" within the meaning of N.J.S.A.

5:15-2.

       As the next step of the analysis, we consider Samuel's

status with reference to that of his other family members.                                We

3
  We do not need to consider here, for example, whether the
definition and statutory immunity logically should extend to a
mail carrier or delivery person who is simply on the premises
and not accompanying an equine activity participant, when such a
person is injured by a horse.



                                          19                                      A-1585-15T3
agree with the motion judge that he was not a "spectator" within

the terms of N.J.S.A. 5:15-2 because he was clearly not on the

premises "for the purpose of observing equine activities" by his

mother or sister.        Instead, Samuel was at the farm, as he had

been many times during that summer, to play with his brother on

the property by the pond and in the common area.                 He essentially

was there for recreation while school was not in session and

where his mother could attempt to watch over him while she went

about her teaching, chores, and other horse-related endeavors.

      Plaintiffs argue that because Samuel was not at the farm to

use the facility himself for equine-related purposes, he cannot

be   considered   a     "participant"     under    the   statute.     But   that

argument    overlooks       the    statutory        definition's      expansive

inclusion   of    not    only   persons      who   engage   in   equine-related

activities, but also those who "accompany" such persons.                     See

also N.J.S.A. 5:15-2(a) (noting the risks of injury that horses

can pose to "nearby" persons).               The plain meaning of the words

of the statute controls.          Bd. of Educ. of Neptune v. Neptune

Twp. Educ. Ass'n, 144 N.J. 16, 25 (1996) (instructing that a

statute's plain meaning controls if it is "clear and unambiguous

on its face and admits of only one interpretation").

      Samuel was clearly accompanying his mother and sister on

the premises.     He did not come to the premises on his own.                 In




                                        20                             A-1585-15T3
fact, perhaps ironically, he was injured while walking into the

stable to speak to his mother about when they would be leaving

the premises together.

       It   is    irrelevant     that,    when      briefly     questioned     about

Samuel's status by plaintiffs' counsel at her deposition, Nesti

stated that she did not consider him a "participant" in equine

activities.       Her understanding of the term as a layperson does

not bear upon the legal question.                See N.J.R.E. 701 (reciting

the limited grounds for the admission of lay opinions).                        It is

the "court's function," not a witness's, to answer questions of

law.    Bedford v. Riello, 392 N.J. Super. 270, 278 (App. Div.

2007), rev'd on other grounds in part, aff'd in part, 195 N.J.
210    (2008).      Any   opinions       given      by   witnesses,   experts       or

otherwise, on questions of law need not be accepted by reviewing

courts and may be disregarded.                Perez v. Rent-A-Center, Inc.,

375 N.J. Super. 63, 73 (App. Div. 2005), rev'd on other grounds,

186 N.J. 188 (2006).

       As we have already pointed out, the Equine Act adopts a

stylized    definition     of    "participant"           much   broader   than    the

term's conventional meaning, undoubtedly in an effort that is to

advance the strong immunity policies underlying the legislation.

Moreover,    we    note   that   counsel      did    not    furnish   the    broader

statutory definition to Nesti when he posed the question to her.




                                         21                                 A-1585-15T3
Hence, her unschooled lay response on this nuanced definitional

question is inconsequential.

    Having resolved that Samuel was indeed a participant within

the scope of the law, we further agree with the trial court that

there are no genuine issues of material fact that could defeat

defendants' immunity from suit.     None of the limited exceptions

set forth in N.J.S.A. 5:15-9 pertain here.       This unfortunate

event was instead the result of the inherent proclivities of

horses at times to bite or nip at humans who are within or near

their physical space.    Even if we accept at face value the

opinions of plaintiffs' expert that this particular horse was

known to be aggressive and prone to biting and that stronger

warnings may have reduced the risks of harm, her views do not

take this event out of the zone of the legislatively-crafted

immunity.

    Summary judgment as to defendants Nesti and Hidden View

Farm is affirmed.   We have no need to address the dismissal of

defendants' provisional counterclaim.

    Affirmed.




                               22                         A-1585-15T3